
	
		III
		109th CONGRESS
		2d Session
		S. RES. 591
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Feingold (for
			 himself and Mr. Kerry) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for the strengthening of the
		  efforts of the United States to defeat the Taliban and terrorist networks in
		  Afghanistan and to help Afghanistan develop long-term political stability and
		  economic prosperity.
	
	
		Whereas global terrorist networks, including those that
			 attacked the United States on September 11, 2001, continue to threaten the
			 security of the United States and are recruiting new members and developing the
			 capability and plans to attack the United States and its allies throughout the
			 world;
		Whereas winning the fight against terrorist networks
			 requires a comprehensive and global effort;
		Whereas, according to the Final Report of the National
			 Commission on the Terrorist Attacks Upon the United States, “The U.S.
			 government must identify and prioritize actual or potential terrorist
			 sanctuaries. For each, it should have a realistic strategy to keep possible
			 terrorists insecure and on the run, using all elements of national
			 power.”;
		Whereas a democratic, stable, and prosperous Afghanistan
			 is a vital security interest of the United States;
		Whereas a strong and enduring strategic partnership
			 between the United States and Afghanistan must continue to be a primary
			 objective of both countries to advance a shared vision of peace, freedom,
			 security, and broad-based economic development in Afghanistan and throughout
			 the world;
		Whereas the long-term political stability of Afghanistan
			 requires sustained economic development, and the United States has an interest
			 in helping Afghanistan achieve this goal;
		Whereas section 101(1) of the Afghanistan Freedom Support
			 Act of 2002 (22 U.S.C. 7511(1)) declares, “The United States and the
			 international community should support efforts that advance the development of
			 democratic civil authorities and institutions in Afghanistan and the
			 establishment of a new broad-based, multi-ethnic, gender-sensitive, and fully
			 representative government in Afghanistan.”;
		Whereas the Government of Afghanistan continues to make
			 progress in developing the capacity to deliver services to the people of
			 Afghanistan, yet 40 percent of the population is unemployed and 90 percent of
			 the population lacks regular electricity;
		Whereas stability in Afghanistan is being threatened by
			 antigovernment and Taliban forces that seek to disrupt political and economic
			 developments throughout the country;
		Whereas the Afghan National Army and the Afghan National
			 Police have made some progress but still lack the ability to establish security
			 throughout Afghanistan;
		Whereas, despite the efforts of the international
			 community, the United Nations, and the Government of Afghanistan, on September
			 2, 2006, the United Nations Office on Drugs and Crime reported that in 2006
			 opium poppy cultivation in Afghanistan increased 59 percent over 2005 levels
			 and reached a record high;
		Whereas the number of attacks waged by the Taliban on
			 central, provincial, and local-level government officials and establishments,
			 the Afghan National Army, the Afghan National Police, and North Atlantic Treaty
			 Organisation (NATO) and United States military personnel increased
			 significantly during 2006 over the number of such attacks that occurred during
			 2005;
		Whereas the number of suicide bombings in Afghanistan
			 doubled and the number of suicide attacks more than tripled from 2005 to
			 2006;
		Whereas the number of United States troops in Afghanistan
			 is approximately 23,000, approximately 1/7 of the number
			 of troops currently in Iraq;
		Whereas Osama bin Laden and Ayman al-Zawahiri are still at
			 large and have been reported to be somewhere in the Afghanistan-Pakistan border
			 region;
		Whereas Afghan President Hamid Karzai said, The
			 same enemies that blew up themselves in . . . the twin towers in America are
			 still around.;
		Whereas, on September 12, 2006, the United States
			 Secretary of State said, [A]n Afghanistan that does not complete its
			 democratic evolution and become a stable terrorist-fighting state is going to
			 come back to haunt us. . . . [I]t will come back to haunt our successors and
			 their successors., and If we should have learned anything, it is
			 that if you allow that kind of vacuum, if you allow a failed state in that
			 strategic a location, you're going to pay for it.;
		Whereas, on September 21, 2006, the Secretary General of
			 NATO called for additional troops for Afghanistan, saying, more can be
			 done and should be done, and on September 18, 2006, the top United
			 Nations official in Afghanistan said that more troops and economic aid are
			 still needed, saying, These are difficult times for Afghanistan. . . .
			 If we want to succeed in Afghanistan, the answer is clear: Afghanistan needs
			 more sustained support from the international community.;
		Whereas United States assistance to Afghanistan was cut by
			 approximately 30 percent in fiscal year 2006 and the President's request for
			 fiscal year 2007 cut that amount by an additional 67 percent;
		Whereas only 50 percent of the money pledged by the
			 international community for Afghanistan between 2002 and 2005 has actually been
			 delivered;
		Whereas, on September 20, 2006, NATO’s Supreme Allied
			 Commander for Europe said, Narcotics [are] at the core of everything
			 that can go wrong in Afghanistan if it's not properly tackled. and
			 We're not making progress—we're losing ground.;
		Whereas, if the United States does not strengthen efforts
			 to defeat the Taliban and to create long-term stability in Afghanistan and the
			 region, Afghanistan will become what it was before the September 11, 2001,
			 terrorist attacks, a haven for those who seek to harm the United States, and a
			 source of instability that threatens the security of the United States: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 must strengthen its commitment to establishing long-term stability and peace in
			 Afghanistan;
			(2)the United
			 States, in partnership with the International Security Assistance Force (ISAF)
			 and the Government of Afghanistan, must immediately increase its efforts to
			 eradicate the Taliban, terrorist organizations, and criminal networks currently
			 operating in Afghanistan, including by increasing United States military and
			 other personnel and equipment in Afghanistan as necessary;
			(3)the United
			 States, in consultation with ISAF and the Government of Afghanistan, should
			 consider all options necessary to implement a comprehensive new program to
			 eliminate opium production in Afghanistan, including sending additional
			 resources to Afghanistan and an increased role for the United States military
			 and North Atlantic Treaty Organisation (NATO) forces in counternarcotics
			 efforts;
			(4)the United States
			 should work aggressively to hold members of the international community
			 accountable for delivering on the financial pledges they have made to support
			 development and reconstruction efforts in Afghanistan;
			(5)the United States
			 and the international community, in concert with the Government of Afghanistan,
			 should increase efforts to strengthen the legitimacy of the Government of
			 Afghanistan and its ability to provide services to the people of
			 Afghanistan;
			(6)the United
			 States, in support of the Government of Afghanistan, should significantly
			 increase the amount of economic assistance available for reconstruction, social
			 and economic development, counternarcotics efforts, and democracy promotion
			 activities in Afghanistan;
			(7)the President,
			 through the Secretary of State, should develop a comprehensive interagency
			 stabilization and reconstruction strategy in coordination with the
			 international community and the Government of Afghanistan that—
				(A)aligns
			 humanitarian, development, economic, political, counterterrorism, and regional
			 strategies to achieve the objectives of the United States and Afghanistan in
			 Afghanistan; and
				(B)orients current
			 and future programs to meet the objectives set forth in this strategy;
				(8)the President,
			 through the Secretary of Defense, should evaluate the impact that United States
			 military operations in Iraq are having on the capability of the United States
			 Government to effectively carry out its mission to support reconstruction
			 efforts and to conduct an effective counterterrorism and counterinsurgency
			 campaign in Afghanistan; and
			(9)the President,
			 not later than 6 months after the date this resolution is agreed to, should
			 present to Congress a status report on the items referred to in paragraphs (2)
			 through (8), including a projection of future challenges and the resource
			 requirements necessary to continue to support counterterrorism and
			 counternarcotic efforts and Afghanistan’s transition to a peaceful, democratic
			 country.
			
